UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED JUNE 30, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-50441 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. (Exact Name of Registrant as Specified in Its Charter) New York 84-1275578 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15 West 39th Street, Suite 14B, New York, NY 10018 (Address of principal executive offices) 212-391-2688 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes√ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of December 31, 2010, the last day of the registrant’s most recent fiscal second quarter, the aggregate market value of the common stock held by non-affiliates was $52,327,000, based upon the closing sale price on December 31, 2010 of $3.55 per share. As of October 13, 2011, there were 20,290,000 shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of China Digital Animation Development, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A of this Report, entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS The Entrusted Management Agreements China Digital Animation Development, Inc. (the “Company,”) was a shell company for several years prior to 2008.In November 2008 the Company acquired ownership of RDX Holdings Limited, an entity organized under the laws of the British Virgin Islands in May 2006.Until June 2oldings had conducted no business activity.On June 27, 2008, RDX Holdings entered into five agreements with Heilongjiang Hairong Science and Technology Development Co., Ltd., a corporation organized in the People’s Republic of China (“Hairong”), and with the equity owners in Hairong.Collectively, the agreements provide RDX exclusive control over the business of Hairong, the right to all revenues obtained by Hairong, and responsibility for all of the expenses incurred by Hairong.The relationship is one that is generally identified as “entrusted management.” The purpose of the “Entrusted Management Agreements” is to transfer to RDX Holdings full responsibility for the management of Hairong, as well as all of the financial benefits and liabilities that arise from the business of Hairong.Each of the agreements has a term of ten years.A summary of the five agreements follows: § Consulting Services Agreement.In this agreement RDX Holdings undertakes to provide Hairong advice and assistance with respect to all aspects of its business.In exchange for the services, Hairong will pay RDX Holdings, on a quarterly basis, a fee equal to its revenue.Payment shall be effected by causing all revenue realized by Hairong to be paid into the bank account of RDX Holdings.The Agreement contains covenants regarding the operations of Hairong that are designed to assure that Hairong undertakes no significant business activity without the consent of RDX Holdings. § Operating Agreement.In this agreement RDX Holdings agrees to guarantee all of the obligations, financial and otherwise, undertaken by Hairong.At the same time, Hairong pledges all of its assets to RDX Holdings as a counter-guarantee.To preserve the value of the counter-guarantee, Hairong agrees not to effect any transaction that would affect its assets without the approval of RDX Holdings.The shareholders of Hairong agree in this Agreement that RDX Holdings will be entitled to name all of the officers and directors of Hairong. 1 § Equity Pledge Agreement.In this agreement, the shareholders of Hairong have pledged their equity interests in Hairong as security for the obligations of Hairong under the Consulting Services Agreement.During the term of the pledge (which extends for two years past the term of the Consulting Services Agreement), the shareholders are barred from transferring any interest in the equity in Hairong. § Option Agreement.In this agreement the shareholders of Hairong grant to RDX Holdings an option to purchase their equity interests in Hairong, if permitted by the laws of the People’s Republic of China.The purchase price will equal the registered capital of Hairong – i.e. 32,270,283 RMB (approximately $5,062,640). § Proxy Agreement.In this agreement the shareholders of Hairong have given to RDX Holdings a proxy to vote their shares at any meeting of the shareholders of Hairong. Heilongjiang Hairong Science and Technology Development Co., Ltd. Hairong was organized in 1999.From 1999 until 2006 Hairong was engaged exclusively in the business of developing and installing business networks and related software.Since 2007, however, Hairong gradually transformed the nature of its business operations.Hairong terminated its network installation business at the end of fiscal 2009.During the year ended June 30, 2009 and into the year ended June 30, 2010 Hairong derived a significant portion of its revenue from the online delivery of financial information.However during fiscal 2010 Hairong terminated that business as well.During fiscal 2010, Hairong derived revenue from its production of a travelling ice sculpture show, but likewise terminated that business.Today, therefore, Hairong is exclusively involved in providing animation development and production services. Animation Production Our animation technicians offers digital animation services to the movie, television and Internet industries, specializing in high end special effects, including 3-D animation.We also offer non-media businesses animated products for advertising, branding and education purposes. Our Digital Animation Department originated in 2003 when Dahai Lu established the “Nataku” studio.The core design and management team that he brought together in 2003 joined Hairong in 2008 as the foundation for our entry into the digital animation industry.Among the members of the team are: · Dahai Lu.Prior to organizing the Nataku studio, Mr. Lu had been working in the animation industry since 1998.In 1999 he participated in the production of “Thru the Moebius Strip.”Currently he serves as General Manager of our Digital Animation Department. · Zhang Cheng.Mr. Cheng was one of the original members of the Nataku studio.A specialist in animation production, he has participated in the design of Blizzard’s online game, the Heroes of JinYing online game, and the French animated “Tiantian.”Currently he supervises our “Tritans” production group. 2 · Yu Ming.A specialist in pre-production modeling, Mr. Yu previously participated in the Heroes of JinYing project and the “Farm Kids” project. · Ying Min Zou.A specialist in post-production effects, Ms. Zou previously participated in the French “Tiantian” and the film “Kung Fu King.” We supplement the skills of our design team by carefully developing “partner” relations with top quality animation design firms in China and abroad.In recent years Beijing Wanfang Xinxing Digital Animation, Inc. subcontracted the “Q Dog” and “Red Square” projects to us, in each of which we provided post-production editing and effects.We have also produced the “Tritans” animation series in joint venture with Monstrous, a design studio located in Singapore.These relationships permit us to leverage our skills to participate in larger scale productions, despite our relatively modest size. The focus of our animation activities is high-end special effects for film, television and Internet productions, including online gaming.To enter this field, we have invested over $5.3 million in equipment and software, including such advanced devices as a motion capture photoelectric device, a three dimensional scanner, a non-linear video editing system, and QUADRO FX core graphics workstations. The demand for skilled animation technicians in China is intense.To meet our needs, therefore, we opened a school for animation training at the beginning of 2009.During that year, the staff of our Animation Development Department trained a student body of 42 in animation technology and the production of special effects.Students paid from 6,000 to 15,000 Renminbi ($894 to $2235) for a course of instruction lasting 30 to 60 days.Upon completion of the course, qualified students were invited to join our own studio.During the 2010 fiscal year, we closed the school to students so that we could complete its outfitting.During fiscal year 2011, however, we determined that the school would remain closed. As fiscal year 2011 drew to a close, we re-assessed our position in the animation development marketplace.Our perception was that the animation industry in China has grown to a point at which we will soon be no longer able to compete effectively.Management made a decision that we should again re-orient the business focus of our company.So while we have by no means abandoned the animation development business, we have worked quickly to reduce our commitment of financial resources to that business.Currently we bid for contracts with the intention of outsourcing the bulk of the development work.To reorient our business model in this manner, we liquidated a large portion of our animation development property and equipment, and reduced our animation development staff to a modest crew. With our existing cash resources and the proceeds obtained from liquidating some of our animation development property and equipment, we have invested in three media projects: · On June 15, 2011 we agreed to invest 19,710,000 RMB ($3,092,000) in production of a made-for-television movie titled “Yuan Da Qian Cheng.”We were at the same time engaged to provide animation production services for the movie. · On June 20, 2011 we agreed to invest 19,000,000 RMB ($2,980,000) in production of a made-for-television movie titled “Xu’s Legal Marriage.” · On June 23, 2011 we agreed to invest 38,500,000 RMB ($6,040,000) in production of a general circulation movie titled “Xiao Naao Tian Gong.” 3 To date, we have paid 44,327,500 RMB ($6,954,000) on account of these investments.The production of all three is scheduled to be completed within one year.At that time, on the two projects in which we are non-participating investors, we are entitled to recoup our investment plus a 20% profitfrom the income earned by the properties before other participants share in income.In the “Yuan Da Qian Cheng” project, for which we are providing both cash and development services, we are entitled to a share in the profits from distribution. Employees We currently have 27 employees.10 employees are involved in administration.17 are dedicated to animation development activities. ITEM 1ARISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Our business plan has taken a new direction, the results of which are not predictable. Within the past four years, Hairong’s business has been completely reformulated several times.We first terminated our traditional line of business - network engineering and software design, then terminated the successor line of business - financial data services.Until recently we were focused on animation production, but we have now dramatically cut back our involvement in that industry.Currently, the greater portion of our assets are investment in three media production projects, in only one of which are we active participants.The future direction of our business is under development.Accordingly,it is not possible for an investor to anticipate the future direction of the Company, or to make a reasonable evaluation of the Company’s business prospects. If we do not re-allocate our cash resources to a business venture within the next year, we may become subject to regulation under the Investment Company Act. Because the majority of the Company’s assets currently consist of minority investments, we may be classified as an investment company.Because it is our plan to enter into a new business within the next year and re-allocate our assets to that business, we are exempt for the meantime from regulation under the Investment Company Act.If we fail to re-allocate our assets, however, we may be forced to operate our Company pursuant to the restrictive requirements of the Investment Company Act.This event, if it occurred, could severely limit the scope of business opportunities that we could pursue, which could limit our prospects for future success. 4 We expect to issue a substantial portion of the Company’s equity to our employees. The growth of Hairong was funded by our management, but also by our employees, who contributed approximately 46% of the capital used to develop Hairong to its current condition.The terms of that contribution have never been made concrete; but there is an expectation that shares in the U.S. public company that now has beneficial ownership of Hairong will be issued to our employees in compensation.That issuance, when it occurs, will dilute the interest of our existing shareholders in China Digital Animation Development Inc. We rely on contractual arrangements with Hairong for our China operations, which may not be as effective in providing control over Hairong as direct ownership. Because PRC regulations restrict our ability to carry on business in China through a directly-owned subsidiary, our business is defined by a contractual relationship with Hairong, an entity in which China Digital Animation Development Inc. has no equity ownership interest.We will rely on contractual arrangements to control and operate this business. These contractual arrangements may not be as effective in providing control over Hairong as direct ownership. For example, if Hairong failed to perform under its agreements with us, we would have to rely on legal remedies under Chinese law, which we cannot be sure would be available. In addition, we cannot be certain that the individual equity owners of Hairong would always act in the best interests of China Digital Animation Development. The limitations of the legal environment in China currently expose us to the problem of competition by counterfeit. The Copyright Law of the PRC and the regulations adopted under it are fundamentally similar to U.S. copyright law, with the significant difference that to register a copyright for digital material in the PRC, one is required to file the source code, an unsatisfactory situation that makes us unwilling to obtain the benefits of copyright registration.Nevertheless, as in the U.S., a copyright is enforceable in the PRC without registration.However, there is very limited judicial experience in enforcing copyright law.This makes it difficult at times to determine the extent to which we can enforce the rights provided by the law.Most important, the level of deference to copyright that is customary in the U.S. is only gradually being achieved in the PRC, after a long period in which unlicensed republication of copyrighted material was widely considered acceptable.Because of this environment, the animations that we produce and the movies in which we invest are at risk of theft, which diminishes their value to us. Our business and growth will suffer if we are unable to hire and retain key personnel that are in high demand. Our future success depends on our ability to attract and retain highly skilled engineers, technical, marketing and customer service personnel, especially qualified personnel for our operations in China. Qualified individuals are in high demand in China, and there are insufficient experienced personnel to fill the demand.Therefore we may not be able to successfully attract or retain the personnel we need to succeed. We have limited business insurance coverage. The insurance industry in China is still at an early stage of development. Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance. As a result, we do not have any business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time. Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. 5 Our bank deposits are not insured. There is no insurance program in the PRC that protects bank deposits, in the way that bank deposits in the U.S. are given limited protection by the FDIC.If the bank in which we maintain our cash assets were to fail, it is likely that we would lose most or all of our deposits. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices with which investors in the United States are familiar.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. We are also subject to the rules and regulations of the United States, including the SEC.We expect to incur significant costs associated with our public company reporting requirements, costs associated with applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the SEC. If we cannot assess our internal control over financial reporting as effective, or our independent registered public accountants are unable to provide an unqualified attestation report on such assessment, investor confidence and share value may be negatively impacted. Our operations are subject to PRC laws and regulations that are sometimes vague and uncertain. Any changes in such PRC laws and regulations, or the interpretations thereof, may have a material and adverse effect on our business. Our principal operating subsidiary, Hairong is required to comply with PRC laws and regulations. Unlike the common law system prevalent in the United States, decided legal cases have little value as precedent in China. There are substantial uncertainties regarding the interpretation and application of PRC laws and regulations, including but not limited to the laws and regulations governing our business and the enforcement and performance of our arrangements with customers in the event of the imposition of statutory liens, death, bankruptcy or criminal proceedings. The Chinese government has been developing a comprehensive system of commercial laws. However, because these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively. We cannot predict what effect the interpretation of existing or new PRC laws or regulations may have on our businesses. If the relevant authorities find us in violation of PRC laws or regulations, they would have broad discretion in dealing with such a violation. 6 Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to fund our business activities outside China or to pay dividends to our shareholders. ITEM 1BUNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY Our executive offices are located at #69 Ganshui Road, Xiangfang District, City of Harbin, P.R. China.The facility, which we own, has 661 m2 of office space. We also lease an office in New York City from which we carry on our investor relations activities. We expect that our current facilities will be adequate for our operations for the forseeable future. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.RESERVED 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information On January 30, 2009 we implemented a 1-for-25 reverse split of our common stock.All references in this Report to a number of shares issued or outstanding prior to January 30, 2009 have been adjusted to retroactively reflect the effect of the reverse split. Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “CHDA.”The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 March 31, 2011 June 30, 2011 (b) Shareholders On October 12, 2010 there were approximately 2,932 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of June 30, 2011. 8 Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total. 0 N.A. 0 (e)Sale of Unregistered Securities China Digital Animation did not effect any unregistered sales of equity securities during the quarter ended June 30, 2011. (f) Repurchase of Equity Securities China Digital Animation did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the quarter ended June 30, 2011. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS All of our revenue in the year ended June 30, 2011 was earned by our animation developers; they also generated most of our revenue in the year ended June 30, 2010.A substantial portion of our expenses in fiscal 2011, however, arose from our efforts to reduce our financial commitment to in-house animation development and re-orient our business model to make more extensive use of subcontractors. Our revenue in fiscal 2011 grew by 36% from animation development revenue recorded in fiscal 2010.As the year reached its end, however, we moved quickly to reduce our exposure in that business, generating only $1,015,607 in revenue in the 4th quarter.The reason for our decision to sharply reduce our financial commitment to the industry is evident in the profitability, or lack thereof, of our animation operations in fiscal 2011.Whereas the contracts that we fulfilled in fiscal 2010 had yielded a profit margin of 59%, the contracts we fulfilled in fiscal 2011 cost us more than we were paid for our efforts.The result was that we incurred a gross loss of $311,848 for fiscal 2011. The reasons for the loss were our need to keep our facilities occupied and our large staff of animation developers busy, which necessitated that we obtain a steady flow of contracts.Toward that end, we devoted a large allocation of resources to marketing, which resulted in a 59% increase in selling, general and administrative expense to $1,333,133 in fiscal 2011.In recent years, however, due to the emphasis that the Chinese government has placed on the development of the animation industry, the market has become thick with competition.Despite the funds and efforts that we devoted to marketing, in fiscal 2011 we found it impossible to secure the quantity of contracts that we required at bid prices that would yield profits to us.Moreover, due to constant and rapid improvements in the equipment and software used in our industry, to remain competitive would require us to devote continual capital expenditures for upgrades and additions to our animation production facilities.Management’s decision, therefore, was to re-orient our business model from one based on utilization of a state-of-the-art in-house capacity, to one in which we utilize our long-standing customer contacts and project management skills to obtain and manage project contracts while outsourcing most of the actual development work.With this new business model, we will be able to more selectively choose the projects we work on, as we will no longer have the need to make constant use of an extended staff and expensive facilities. 9 The cost of that downsizing of our production capability is reflected in the “other expenses” that we incurred in fiscal 2011.We abandoned the construction project that we had undertaken to expand our operations, and so incurred a $1,375,838 write-off of the construction costs that we had capitalized.That loss was somewhat offset by the gain of $415,613 that we realized when we sold the land use right underlying that construction project.However, the disposal of the animation equipment that became excess when we reduced our animation staff from 205 to 17 resulted in an additional loss of $1,306, 179. After recording the expenses of downsizing, we realized a pre-tax loss of $3,878,583 in fiscal 2011, which compared unfavorably with the $2,469,595 in pre-tax income that we realized in fiscal 2010.Unfortunately, neither the write-off expenses nor many of the production costs we incurred are deductible for purposes of Chinese income tax.As a result, despite incurring a sizeable loss under U.S. accounting principles, we had over $3.0 million in taxable income under Chinese accounting principles, on which we are obliged to pay tax at the 25% Chinese corporate rate.As a result, we accrued income tax of $774,171 for fiscal 2011, greater even that we accrued in fiscal 2010. Our net loss for fiscal 2011, then, reached $4,652,754, or $.23 per share.In fiscal 2010 we had net income from continuing operations of $1,793,535, to which we added $337,605 in income from operations that we terminated during that year, for aggregate net income of $2,131,140, or $.11 per share, for fiscal 2010. For the coming year, the greater portion of our assets will be invested in film and television program production.The value of broadcasting rights and license of films and TV programs has increased, and the sales from distribution of copies of films and TV series over the internet have also jumped in the past few years.In June 2011, we entered into three collaborative arrangements requiring us to invest a total of RMB 77,210,000 (approximately $12.19 million) in television program production.As of June 30, 2011, we have paid RMB 44,327,500 (approximately $6.9 million).The production for all three arrangements ends within one year, at which time the Company will obtain back its investment cost plus 20% of return on investment for two of the arrangements.For one of the arrangements, the Company is entitled to its pro-rata share of the profits from distribution of the TV series. Our current plan is to re-dedicate the proceeds of the investments to our animation development business.Management will spend the interim period, however, reviewing the Company’s prospects in that industry and determining the appropriate future course for our business. 10 Our business operates in Chinese Renminbi, but we report our results in our SEC filings in U.S. Dollars.The conversion of our accounts from RMB to Dollars results in translation adjustments, which are reported as a middle step between net income and comprehensive income.The net income is added to the retained earnings on our balance sheet; while the translation adjustment is added to a line item on our statement of stockholders equity labeled “accumulated other comprehensive income,” since it is more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business.During the year ended June 30, 2011, the unrealized gain on foreign currency translations added $628,830 to our accumulated other comprehensive income. Liquidity and Capital Resources To date, our operations have been funded primarily by capital contributions from Hairong’s management and employees.Approximately 54% of the capital contribution has been made by members of management and their business associates.The remaining 46% was contributed by the employees, acting through a trustee.The Company expects that in the future it will issue equity to the employees to compensate them for their financial contributions to the growth of Hairong, and to incentivize them for future loyalty to Hairong. In addition, the operations of our New York office, including the legal and accounting expenses attendant to our status as a public company, had, until June 2011, been funded by a $500,000 private placement of common stock in November 2010 and in part by loans from Fu Qiang, who was our Chief Executive Officer until early in June 2011, and Fu Zhiguo, who is a shareholder.These loans were payable on demand and do not bear interest.The Messrs. Fu made the loans to cover the costs of the New York office because the process of obtaining approval from the Chinese government for transfer of funds from China to the U.S. would be burdensome and delay our ability to pay our U.S. expenses.We will continue to rely on loans from affiliates to pay our U.S. expenses until we can fund those expenses from Dollars obtained by a financing in the U.S. or after government approval of a conversion of a portion of our Renminbi balances into Dollars. This program of internal financing has left us with a balance sheet that, at June 30, 2011, included no debt, either short-term or long-term, other than the $345,975 in loans payable to either Fu Qiang or Fu Zhiguo.It also left us with working capital of $7,280,888 at June 30, 2011, an improvement of $257,152 during the year.Included in our working capital at June 30, 2011 was $6,188,598 in short-term investments, specifically investments in two media production projects, and $669,529 in deferred production costs that represent our cash contribution to a media project in which we are both participating and investing.These investments represent our efforts to achieve a reasonable return on our cash resources, better at least than the 0.4% interest offered by China’s banks, while we determine the future direction of our Company. 11 Despite the loss of $4,652,754 that we incurred in fiscal 2011, our operations used only $1,789,179.The disparity occurred because the loss was swelled by the write-offs of asset values attendant to the downsizing of our animation business.In addition, we reduced our accounts receivable by $576,058 as our level of operations fell, and we used $470,933 in prepaid credits that we had funded in prior years, both of which events reduced our cash usage. Going forward, we have a contractual obligation to provide an additional 32,882,500 RMB ($5,159,000) to fund the three media production projects in which we have invested.We have not yet determined how we will fund those obligations. Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for the year ended June 30, 2011, there were two estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.These were: · The determination to record at full value our investment in three media production projects.The determination was based on our estimation that the projects will yield cash to us equal or exceeding the book value of our investment. · The determination, explained in Note 2f to the Consolidated Financial Statements, to record no bad debt reserve as of June 30, 2011.This determination was based on application of our standard evaluation of accounts receivable, which resulted in a high level of confidence regarding the collectability of our receivables. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. 12 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to the Consolidated Financial Statements Page F-1 Report of Independent Registered Public Accounting Firm - 2011. F-2 Report of Independent Registered Public Accounting Firm - 2010. F-3 Consolidated Balance Sheets as of June 30, 2011 and 2010 (restated). F-4 Consolidated Statements of Operations and Comprehensive Income for the Fiscal Years Ended June 30, 2011 and 2010 (restated). F-5 Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended June 30, 2011 and 2010 (restated). F-6 Consolidated Statements of Cash Flows for the Fiscal Years Ended June 30, 2011 and 2010 (restated). F-7toF-26 Notes to Consolidated Financial Statements. 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Digital Animation Development, Inc. We have audited the accompanying consolidated balance sheet of China Digital Animation Development Inc as of June 30, 2011, and the related consolidated statements of operations and comprehensive income, changes in stockholders’ equity, and cash flows for the year ended June 30, 2011. China Digital Animation Development, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Digital Animation Development, Inc. as of June 30, 2011, and the results of its operations and its cash flows for the year ended June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP Rochester, New York October 13, 2011 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Digital Animation Development, Inc. We have audited the accompanying consolidated balance sheets of China Digital Animation Development, Inc .and its subsidiariesas of June 30, 2010 and the related consolidated statements of income, consolidated stockholders’ equity and consolidated comprehensive income, and consolidated cash flows for the year then ended. China Digital Animation Development, Inc. management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Digital Animation Development, Inc and its subsidiaries as of June 30, 2010, and the results of its consolidated operations and its consolidated cash flows for the year ended June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 11 to the consolidated financial statements, the Company restated its consolidated financial statements for the year ended June 30, 2010 as a result of several accounting issues disclosed in that Note. /s/ P.C.LIU, CPA, P.C. Flushing, NY September 20, 2010, except for Note 11, as to which the date is October 10, 2011 F-2 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, June 30, ASSETS (Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivables Advance to suppliers -　 Short term investments - Deferred production costs - Tax refund receivable - Prepaid expenses Total current assets Property, plant and equipment, net Land use right and other intangible assets, net 　 　 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ - $ Loan payable Accrued expenses and other payables Taxes payable - 　 　 Total current liabilities Total liabilities Stockholders' Equity: Preferred stock ($0.001 par value, 5,000,000 shares authorized, no share issued or outstanding at June 30, 2011 and 2010) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 20,270,000 shares issued and outstanding at June 30, 2011, 20,020,000 shares issued and outstanding at June 30, 2010) Additional paid-in-capital Accumulated other comprehensive income Reserved Fund Retained earnings 　 　 Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Years ended June 30, (Restated) Revenue $ $ Cost of revenue Gross (loss) profit ) Operating expenses Selling, General and Administrative expenses Total operating expenses (Loss) income from continuing operations before other income (expenses) ) Other income (expenses) Interest income Loss from disposal of property, plant and equipment ) - Impairment loss on construction in progress ) - Gain from disposal of intangible assets - Other income (expense) ) Total other income (expenses) ) (Loss) income before continuing operations before income taxes ) Less: Provision for income taxes Net (loss) income from continuing operations ) Discontinued Operations: Gain from discontinued operations - Less: income taxes - ) Income from discontinued operations - Net (loss) income ) Other comprehensive income Foreign currency translation gain Total comprehensive (loss) income $ ) $ Basic and diluted (loss) earnings per share: Continuing Operations $ ) $ Discontinued Operations - $ ) $ Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of theseconsolidated financial statements. F-4 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Accumulated Other Total Common stock Additional Comprehensive Reserved Retained Stockholders’ Shares Amount Paid-in Capital Income Fund Earnings Equity Balance, June 30, 2009 $ Net income for the year - Reserved Fund - ) Foreign currency translation adjustment - Balance, June 30, 2010 Sales of common stock - - - Net loss for the year - ) ) Reserved Fund - ) - Foreign currency translation adjustment -　 -　 -　 -　 -　 Balance, June 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. F-5 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended June 30, (Restated) Cash flow from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Foreign currency exchange gain (5,047 ) - Loss from disposal of property, plant and equipment - Impairment loss of construction in progress - Gain from disposal of intangible assets (415,613 ) - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) Advance to suppliers ) Interest receivable - Other receivables (1,382 ) Deferred production costs ) - Tax refund receivable (325,155 ) - Accounts payable (34,338 ) Accrued expenses and other payables (14,572 ) Payroll payable - Income tax payable (288,002 ) Net cash (used in) provided by operating activities (1,789,179 ) Cash flows from investing activities Purchase of property, plant and equipment - (1,248,122 ) Proceeds from sales of property, plant and equipment - Acquisition of intangible assets - (1,914,900 ) Proceeds from sales of intangible assets, net of $321,012 taxes paid associated with the disposal - Short-term investments in TV program production contracts ) Additions to long term investment - Net cash used in investing activities ) (971,565 ) Cash flows from financing activities Proceeds from borrowing Proceeds from sale of stock - Net cash provided by financing activities Effect of exchange rate changes in cash Net increase in cash and cash equivalents (6,201,535 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental Disclosures: Cash paid during the year for: Income taxes $ $ Interest $
